Citation Nr: 1418764	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling as of April 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appealed, and in August 2010, the Board remanded the claim for additional development.  In December 2011, the RO granted the claim, to the extent that it assigned a 70 percent rating as of October 2, 2010.  In January 2012, the Board granted the claim, to the extent that it assigned a 70 percent rating as of April 16, 2009. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In February 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's January 2012 decision. 

In June 2013, the Board granted the claim, to the extent that it assigned a 70 percent rating with an effective date of April 16, 2009.  

The appellant appealed to the Court.  In January 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's June 2013 decision.  That same month, the Court issued an Order vacating the June 2013 Board decision "only to the extent that it denied entitlement to a disability rating in excess of 70% for service-connected post-traumatic stress disorder for the entire appeal period," and stated that "the appeal as to the remaining issue is dismissed."    

In view of the scope of the Court's Order to vacate the Board's June 2013 decision, the issue on appeal is as characterized on the title page.

In December 2009, the Veteran testified during a hearing held before RO personnel.  A transcript of the proceeding is of record.  In March 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Veteran submitted additional medical records that were not of record at the time of the Board's June 2013 decision, which were not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  In an associated form, the Veteran indicated that he desired to have his claim remanded to the AOJ for review of this newly submitted evidence.  On remand, the Appeals Management Center must review this evidence.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



